Name: Council Regulation (EEC) No 1029/84 of 31 March 1984 fixing, for the 1984 harvest, the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, the derived intervention prices for baled tobacco and the reference qualities
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 19 . 4 . 84 Official Journal of the European Communities No L 107 / 19 COUNCIL REGULATION (EEC) No 1029/84 of 31 March 1984 fixing, for the 1984 harvest, the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, the derived intervention prices for baled tobacco and the reference qualities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ( 1 ) , as last amended by Regulation (EEC) No 1461 / 82 ( 2 ), and in particular Articles 2 (5), 4 (4 ) and 6 ( 8 ) therof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Having regard to the opinion of the Monetary Committee , Whereas , when fixing the prices for raw tobacco, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development ofworld trade; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the norm and intervention prices for leaf tobacco must be fixed in accordance with the criteria laid down in Article 2 (2 ) of Regulation (EEC) No 727 /70 in order in particular to encourage producers to convert to the cultivation of those varieties which are most competitive and most in demand ; Whereas it is again desirable to fix, in respect of the 1984 harvest , derived intervention prices both for the varieties which , before the common organization of the market came into force , or , in the case of varieties grown in Greece , prior to accession , qualified for a price guarantee at the baled tobacco stage , and for the varieties which are mainly grown in the Federal Republic of Germany, in order to take account of marketing practices in that country; Whereas the premium granted to purchasers of Community tobacco is intended to enable them to pay producers of leaf tobacco a price which is at the level of the norm price , account being taken of the trend in world market prices and the level of prices established by the interaction of supply and demand on the Community market ; Whereas the abovementioned prices and the amount of the premium must be fixed for each variety in relation to a reference quality defined in such a way that as objective an assessment as possible can be made of the quality of the tobacco ; whereas the definitions of the reference qualities for the 1984 harvest should be those laid down in Council Regulation (EEC) No 1677 / 83 of 21 June 1983 fixing for the 1983 harvest the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, the derived intervention prices for baled tobacco and the reference qualities ( 6 ); Whereas Article 87 ( 3 ) of the 1979 Act of Accession provides that the norm prices in Greece shall be fixed in accordance with the criteria laid down in the first subparagraph of Article 2 (2 ) of Regulation (EEC) No 727/70 , increased in four stages by the incidence of the reduction in national aids that the Hellenic Republic is authorized to maintain in a degressive fashion for tobacco pursuant to Article 69 of that Act , the second increase occurring for the third harvest following accession; Whereas Regulation (EEC) No 855 / 84 ( 7 ) provides that for the tobacco sector , from 1 January 1985 a new representative rate shall be applied to the currencies of certain Member States ; whereas that provision should lead, as from that date , to a reduction, in terms of national currencies , of the premium fixed in units of account for a substantial part of the harvest in those Member States whose representative rate is revalued; whereas , however, it seems more appropriate to the nature of this sector that the same conditions should apply to the entire harvest in a given year; whereas this objective could be achieved if the previous rates of exchange for the Member States concerned were to be made applicable to premiums paid for the 1983 harvest , H OJ No L 94, 28 . 4 . 1970 , p. 1 . ( 2 ) OJ No L 164 , 14 . 6 . 1982 , p. 27 . ( 3 ) OJ No C 62, 5 . 3 . 1984 , p. 41 . ( 4 ) OJ No C 104, 16 . 4 . 1984 , p . 96. ( s ) OJ No C 103 , 16 . 4 . 1984 , p . 21 . ( s ) OJ No L 170 , 28 . 6 . 1983 , p . 1 . ( 7 ) OJ No L 90 , 1 . 4 . 1984 , p . 1 . No L 107 /20 Official Journal of the European Communities 19 . 4 . 84 leaf tobacco referred to in Articles 2 and 3 of Regulation (EEC) No 727/70 , and the derived intervention prices for baled tobacco referred to in Article 6 of the said Regulation, shall be as set out in Annex III . Article 4 The exchange rate to be applied in the Federal Republic of Germany for the purposes of the premiums for the 1983 harvest shall be the representative rate applicable to the currency in question prior to 1 January 1985 . HAS ADOPTED THIS REGULATION: Article 1 For the 1 984 harvest the reference qualities for each of the varieties of leaf tobacco of Community production , referred to in Article 2 ( 3 ) (c) of Regulation (EEC) No 727/70 , shall be as set out in Annex I. Article 2 For the 1984 harvest the reference qualities referred to in Article 6 ( 3 ) (c) of Regulation (EEC) No 727/70, for each of the varieties of baled tobacco of Community production in espect ofwhich a derived intervention price is fixed , shall be as set out in Annex II . Article 3 For the 1984 harvest the norm and intervention prices and the amounts of the premium granted to purchasers of Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD 19 . 4 . 84 Official Journal of the European Communities No L 107 / 21 ANNEX I Leaf tobacco: varieties and their reference qualities for the 1984 harvest Serial No Variety Reference quality 1 Badischer Geudertheimer Class 1 Hauptgut (top quality leaf) Class 1 : leaf ripe, sound, without blemish, dark brown to mottled brown, of uniform length Packaging : tobacco graded, tied in hands or in temporary bales with non-tobacco material Moisture : 26 % 2 Badischer Burley E Class 1 Hauptgut (top quality leaf) Class 1 : leaf ripe, sound, without blemish, fleshy, reddish brown to light brown, of uniform length Packaging : tobacco graded, tied in hands or in temporary bales with non-tobacco material Moisture : 25% 3 Virgin D Class 1 Leaf Class 1 : leaf ripe, sound, without blemish, yellow to reddish yellow ; variations in colour such as brownish to greenish yellow are allowed up to a third of the leafs surface Packaging : tobacco graded , tied in hands or in temporary bales with non-tobacco material Moisture : 19% 4 (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre Class 2 Middle leaf Class 2 : leaf sound, with minor defects as regards colour, texture, or ripeness but with satisfactory combustibility Packaging : tobacco graded and tied in hands or straight laid (loose leaf) Moisture : 27 % 5 Nijkerk \ Class 2 Tips Class 2 :  either leaf of second length (not exceeding 45 cm) with very gummy texture, fleshy, still undamaged ; strong and elastic, without prominent veins , well ripened producing a lively brown to dark brown colour,  or leaf of first length (exceeding 45 cm) with a texture still gummy, fleshy and still undamaged ; strong, with rela ­ tively prominent veins, of all colours except bottle green Packaging : tobacco graded and tied in hands or straight laid ( loose leaf) Moisture : 27% No L 107 / 22 Official Journal of the European Communities 19 . 4 . 84 Serial No Variety Reference quality 6 (a ) Misionero and hybrids thereof (b ) Rio Grande and hybrids thereof 2nd quality leaf 2nd quality : leaf fully developed over 45 cm, not coarse grained , lively to fairly lively light somewhat yellowish colour, reasonably firm and undamaged ; reasonably good combustibility Packaging : tobacco graded and tied in hands or straight laid ( loose leaf) Moisture : 27% 7 Bright Leaf in category A Category A : leaf sufficiently ripe, without curing defects , open texture, with stems (midribs) and veins not too prominent, sound, of various shades of yellow Packaging : in temporary bales of 30 to 40 kg Moisture : 16% 8 Burley I Leaf in category A Category A : leaf sufficiently ripe, without curing defects, of open possibly firm texture, stems (midribs) and veins not too prominent, sound, of a more or less lively nut-brown colour Packaging : in temporary bales of 30 to 40 kg or tied in hands of 25 to 30 leaves with non-tobacco material ( fascicoli ) Moisture : 19% 9 Maryland Leaf in category A Category A : leaf sufficiently ripe, with slight curing defects and only slightly mottled, of average texture with stems (midribs) and veins not too prominent, sound, of a rather lively reddish brown colour Packaging : in temporary bales of 30 to 40 kg or tied in hands of 25 to 30 leaves with non-tobacco material ( fascicoli ) Moisture : 19% 10 (a ) Kentucky and hybrids thereof (b) Moro di Cori ( c) Salento Leaf in category B Category B : leaf fully ripe, of firm texture, without curing and condition defects, brown in colour, with some damage, with good com ­ bustibility Packaging : in hands of 25 to 30 leaves tied with a non-tobacco material (fascicoli ) Moisture : 23% 19 . 4 . 84 Official Journal of the European Communities No L 107/ 23 Serial No Variety Reference quality 11 (a) Forchheimer Havanna II c (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano Leaf in category B Category B : leaf of firm or light texture, sound, without any curing defects, brown to greenish in colour, with some damage Packaging : tobacco graded , tied in hands or in temporary bales with non -tobacco material Moisture : 26 % 12 (a) Beneventano (b) Brasile Selvaggio and similar varieties Leaf in category B Category B : leaf sufficiently ripe, firm texture or possibly coarse or thin , with minor defects as regards curing and fermentation and damage Packaging : in hands of 25 to 30 leaves tied with non-tobacco material (fascicoli ) Moisture : 24% 13 Xanti-YakÃ Leaf in category B Category B : leaf reasonably sound and ripe, sessile, of oval or elliptical shape, stems (midribs ) not too prominent and well-spaced veins, with some curing defects , mainly of light texture, from yellow to brown in colour, with marked damage but in good condition , taken from all positions on the stalk, with discreet flavour, sufficient aroma and good combustibility The length of the middle leaves not to exceed 20 cm Packaging : in temporary bales of 1 5 to 20 kg or ' stringed ' in cases of 30 to 40 kg Moisture : 17% 14 (a) Perustitza (b) Samsun Leaf in category B Category B : leaf reasonably sound and ripe, sessile (Perustitza) or with leaf stalks (Samsun), of elliptical-lanceolate shape with fine points (Perustitza) or elliptical and rounded (Samsun), with ­ out prominent stems (midribs) and with veins at a rather acute angle, with slight curing defects , generally of light tex ­ ture, in colour from yellow to brown ( Perustitza), or reddish (Samsun), with marked damage but in good condition , taken from all positions on the stalk, with discreet flavour, suffi ­ cient aroma and good combustibility The length of the middle leaves not to exceed 25 cm Packaging : in temporary bales of 1 5 to 20 kg or 'stringed ' in cases of 30 to 40 kg Moisture : 17 % No L 107 / 24 Official Journal of the European Communities 19 . 4 . 84 Serial No Variety Reference quality 15 Erzegovina and similar varieties Leaf in category B Category B : . leaf reasonably sound and ripe, sessile , of oval or elliptical shape, with fairly prominent stems (midribs) and fairly open veins, with some curing defects , mainly of light texture, from yellow to brown in colour, with marked damage but in good condition, taken from all positions on the stalk, with discreet flavour, sufficient aroma and good combustibility The length of the middle leaves not to exceed 35 cm Packaging : in temporary bales of 15 to 20 kg or ' stringed' in cases of 30 to 40 kg Moisture : 17% 16 (a) Round Tip ( b) Scafati ( c) Sumatra I Leaf in category B Category B : lower middle leaf, sorted by length in the following propor ­ tions : first length ( 38 cm and over): 60 % second length ( from 32 to under 38 cm): 35 % third length ( from 25 to under 32 cm): 5 % Leaf of convenient size , fully ripe and of uniform colour, sound, without damage, fine texture, tensile and elastic, stems and veins not prominent , well fermented and in good condi ­ tion , good combustibility, of typical flavour and aroma, suit ­ able for wrapping cigars , including about 25 % broken leaf Packaging : in hands tied with a non-tobacco material (fascicoli ) Moisture : 22 % 17 Basmas Quality 1 / 1II leaves Quality I / III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except the first 'protomana', up to 15 cm long, colour golden-yellow, orange to yellow-red, with good elas ­ ticity, shiny, fairly bodied, porous structure and fine texture, with strong, typical aroma, good combustibility Leaf as described above constitutes 45 % of quality I / Ill Leaf ripe showing slight damage and/or curing defects , with slight disease blemishes, from all positions on the plant , up to 20 cm long, colour light yellow, yellow-green , reddish or light brown, with fairly porous structure and fine texture, medium elasticity moderately shiny and bodied, with strong, typical aroma, very good combustibility Leaf as described above constitutes 55 % of quality l / III Packaging : growers* bales of 15 to 25 kg, formed in the traditional way from two rows of pastals ( leaves straight laid). In the districts of Astakos and Chrysoupolis packing is in 'armathodema ' Moisture : 17% 19 . 4 . 84 Official Journal of the European Communities No L 107 / 25 Serial No Variety Reference quality 18 Katerini and similar varieties Quality I / III leaves Quality I / III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except the first ' protomana', up to 20 cm long, colour light yellow or orange to reddish, of porous structure, good elasticity, shiny, fairly bodied, fine texture and very good combustibility Leaf as above constitutes 45 % of quality I / III Leaf ripe with slight damage and/or curing defects , with slight disease blemishes, from all positions on the plant, up to 25 cm long, colour yellow, orange, yellow-green, reddish or light brown, of porous structure, moderately bodied, medium elasticity and shiny, fine texture and very good combustibility Leaf as described above constitutes 55 % of quality I/ III Packaging : strings are usually bulked using the ' Baski ' system before packing. Packing is in bales of 25 to 35 kg using traditional 'Kaloup' system Moisture : 16 % 19 (a) Kaba-Koulak classic (b) Elassona Quality I / III leaves Quality I / III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except top leaves, up to 25 cm long for Mace ­ donia Kaba-Koulak and to 20 cm long for Elassona, Karat ­ zova and Kontoula, of moderate to deep yellow colour, good elasticity, shiny, of porous structure, fine texture and excel ­ lent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe, with some slight damage and/or curing defects , with slight disease blemishes, from all positions on the plant , up to 30 cm long for Macedonia Kaba-Koulak and 25 cm long for Elassona, Karatzova and Kontoula, colour yellow, yellow-green , reddish , of fairly porous structure and fairly fine texture, medium elasticity and moderately shiny , excel ­ lent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : growers' bales of 15 to 30 kg, made up in the traditional form of two rows of 'armathodema' Moisture : 17 % 20 (a) Kaba-Koulak non-classic (b ) Myrodata Smyrnis , Trapezous, Phi 1 Quality I / III leaves Quality I / III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except the top leaves, up to 30 cm long for Ma ­ cedonia Kaba-Koulak and Trapezous, 20 cm long for Phi 1 and 15 cm long for Myrodata Smyrnis, of light yellow to red ­ dish colour, good elasticity, shiny, fairly porous structure, fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III No L 107 / 26 Official Journal of the European Communities 19 . 4 . 84 Serial No Variety Reference quality 20 (cont 'd) (a) Kaba-Koulak non-classic (b ) Myrodata Smyrnis , Trapezous, Phi 1 Leaf ripe and reasonably undamaged, with slight curing de ­ fects, with slight disease blemishes, from all positions on the plant, up to 35 cm long for Macedonia Kaba-Koulak and Trapezous, 25 cm long for Phi 1 and 20 cm long for Myrodata Smyrnis , of yellow, yellow-green or light brown colour, of fairly porous structure, fairly fine texture, fairly elastic and shiny, very good combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : growers' bales of 25 to 35 kg, made up using the traditional 'armathodema' system or of 35 to 50 kg using the 'Kaloup' system Moisture : 17 % 21 Myrodata Agrinion Quality l / III leaves Quality I / III : leaf ripe, undamaged, sound without curing defects , from all positions on the plant except the first 'protomana', up to 25 cm long, of yellow to deep orange colour, of good elas ­ ticity, shiny, porous structure, fine texture and excellent com ­ bustibility .Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged, with slight curing de ­ fects , with slight disease blemishes, from all positions on the plant, up to 30 cm long, of yellow, yellow-green or light red ­ dish colour, fairly porous structure and fairly fine texture, fairly elastic and shiny, excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : growers ' bales of 15 to 30 kg made up in the traditional way in two rows of 'armathodema' Moisture : 15 % 22 Zichnomyrodata Quality I / III leaves Quality I / III : leaf ripe, undamaged, sound, without curing defects, from all positions on the plant except top leaves, up to 20 cm long, light yellow to light orange colour, good elasticity , shiny, porous structure, fine texture ; excellent combustibility Leaf as described above constitutes 47 % of quality I/ III Leaf ripe and reasonably undamaged, with slight curing de ­ fects, with slight disease blemishes, from all positions on the plant, up to 25 cm long, colour yellow, yellow-green or light reddish, fairly porous structure and fairly fine texture, fairly elastic and shiny, excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : growers' bales of 15 tor 30 kg made up in the traditional way in two rows of 'armathodema' Moisture : 17 % 23 Tsebelia Quality I/ III leaves Quality I / III : leaf ripe, undamaged, sound, without curing defects, from all positions on the plant except the first 'protomana', up to 35 cm Long, colour yellow-red, orange to reddish, of porous structure, good elasticity and shiny, fairly bodied, fine texture and very good combustibility Leaf as described above constitutes 45 % of quality I / III 19 . 4 . 84 Official Journal of the European Communities No L 107 /27 Serial No Variety Reference quality 23 (cont'd) Tsebelia Leaf ripe and reasonably undamaged, with minor curing de ­ fects, from all positions on the plant, up to 40 cm long, colour light yellow, yellow-green, reddish or light brown, fairly porous structure, fairly elastic and shiny, fairly bodied, fairly fine texture, very good combustibility ; includes leaves with slight disease blemishes and/or minor damage Leaf as described above constitutes 55 % of quality I / 1II Packaging : growers' bales of 30 to 40 kg, made up in two rows of 'armathodema' Moisture : 14 % 24 Mavra Quality I / III leaves Quality I/III : leaf ripe, undamaged, sound, without curing defects, from all positions on the plant except the first 'protomana', up to 30 cm long, colour yellow-reddish or orange to reddish , with porous structure, fine texture, good elasticity and shiny, fairly bodied, good combustibility Leaf as described above constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged, showing minor curing defects , from all positions on the plant, up to 40 cm long, col ­ our yellowish, yellow-green ( lemon), reddish or light brown , fairly porous structure and fairly fine texture, fairly elastic and shiny, fairly bodied, of good combustibility ; includes also leaves with slight disease blemishes and/or minor damage Leaf as described above constitutes 55 % of quality I / III Packaging : growers' bales of 30 to 50 kg made up in two rows of armatho ­ dema ' Moisture : 14 % 25 Burley GR Quality A leaves Quality A : leaf fully ripe, fully developed, undamaged, sound, without curing defects, from the middle stalk position , of uniform medium nut-brown to nut-red colour, porous structure, fine texture, excellent combustibility Packaging : growers' bales of 40 kg, made up in two rows of 'armatho ­ dema',.no strings (leaves loose) Moisture : 22 % 26 Virginia GR Quality A leaves Quality A : leaf fully ripe, fully developed, sound, undamaged, without curing defects, of uniform lemon yellow to medium orange colour, well bodied, fine texture and good combustibility, mainly from the middle stalk position Packaging : growers' bales of 30 to 40 kg, made up in two rows of 'armathodema', no strings (leaves loose) Moisture : 19 % No L 107 / 28 Official Journal of the European Communities 19 . 4 . 84 ANNEX II Baled tobacco : varieties and their reference qualities for the 1984 harvest Serial No Variety Reference quality 1 Badischer Geudertheimer Class 1 Hauptgut (top quality leaf) Class 1 : leaf ripe, sound, without blemish, dark brown to mottled brown, of uniform length, fermented normally Packaging : in bales, cases or cartons of approximately 75 to 200 kg or in barrels of approximately 225 to 450 kg Moisture : 16 % 2 Badischer Burley E Class 1 Hauptgut (top quality leaf) Class 1 : leaf ripe, sound, without blemish, fleshy light brown to red ­ dish or dark brown, of uniform length , fermented normally Packaging : in bales or cases of approximately 75 to 175 kg or in barrels of approximately 225 to 450 kg Moisture : 15 % 3 Virgin D Class 1 leaf Class 1 : leaf, ripe, sound, without blemish, yellow to reddish or brownish yellow, fermented normally Packaging : in bales or cases of approximately 75 to 175 kg or in barrels of approximately 225 to 450 kg Moisture : 13 % 7 Bright Leaf in category A Category A : leaf sufficiently ripe, without curing defects, open texture, with stems (midribs) and veins not too prominent, sound, of various shades of yellow Packaging : in barrels of approximately 280 to 450 kg or cartons of approximately 150 to 210 kg Moisture : 13 % 8 Burley I Leaf in category A Category A : leaf sufficiently ripe, without curing defects , of open possibly firm texture, stems (midribs) and veins not too prominent, sound, of a more or less lively nut-brown colour Packaging : in barrels of approximately 280 to 450 kg or cartons of approximately 150 to 210 kg Moisture : 13 % 19 . 4 . 84 Official Journal of the European Communities No L 107/29 Serial No Variety Reference quality 9 Maryland Leaf in category A Category A : leaf sufficiently ripe, with slight curing defects and only slightly mottled, of average texture, stems (midribs) and veins not too prominent, sound, of a rather lively reddish brown colour Packaging : in barrels of approximately 280 to 450 kg or cartons of approximately 150 to 210 kg Moisture : 13 % 10 (a) Kentucky and hybrids thereof (b) Moro di Cori (c) Salento Leaf in category B Category B : leaf fully ripe, of firm texture, without curing and condition defects, brown in colour, with some damage, of good com ­ bustibility Packaging : in barrels of approximately 280 to 450 kg or bags of approxi ­ mately 170 to 200 kg Moisture : 16 % 11 (a) Forchheimer Havanna II c (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano Leaf in category B Category B : leaf of firm or light texture, sound, without any curing defects , brown to greenish in colour, with some damage Packaging : in bales, cases or cartons of approximately 75 to 200 kg or in barrels of approximately 225 to 450 kg Moisture : 16 % 12 (a) Beneventano (b) Brasile Selvaggio and simi ­ lar varieties Leaf in category B Category B : leaf sufficiently ripe, firm texture or possibly coarse or thin , with minor defects as regards curing and fermentation and damage Packaging : in bales of approximately 120 kg or barrels of approximately 330 kg Moisture : 16 % 13 Xanti-YakÃ Leaf in category B Category B : leaf reasonably sound and ripe, sessile, of oval or elliptical shape, stems (midribs) not too prominent and well-spaced veins, with some curing defects, mainly of light texture, from yellow to brown in colour, with marked damage but in good condition, taken from all positions on the stalk, with discreet flavour, sufficient aroma and good combustibility The length of the middle leaves not to exceed 20 cm Packaging : in small bales of approximately 18 to 50 kg Moisture : 13 % No L 107 / 30 Official Journal of the European Communities 19 . 4 . 84 Serial No Variety Reference quality 14 (a) Perustitza (b) Samsun Leaf in category B Category B : leaf reasonably sound and ripe, sessile (Perustitza) or with leaf, stalks (Samsun) of elliptical lanceolate shape with fine points (Perustitza) or elliptical and rounded (Samsun) with ­ out prominent stems (midribs) and with veins at a rather acute angle, with slight curing defects , generally of light tex ­ ture, in colour from yellow to brown (Perustitza) or reddish (Samsun), with marked damage but in good condition , taken from all positions on the stalk with discreet flavour, sufficient aroma and good combustibility The length of the middle leaves not to exceed 25 fcm Packaging : in small bales of approximately 18 to 50 kg Moisture : 13% 15 Erzegovina and similar varieties Leaf in category B Category B : leaf reasonably sound and ripe, sessile, of oval or elliptical shape, with fairly prominent stems (midribs) and fairly open veins, with some curing defects, mainly of light texture, from yellow to brown in colour, with marked damage but in good condition , taken from all positions on the stalk, with discreet flavour, sufficient aroma and good combustibility The length of the middle leaves not to exceed 35 cm Packaging : in small bales of approximately 18 to 50 kg Moisture : 13% 16 ( a ) Round Tip (b ) Scafati ( c) Sumatra I Leaf in category B Category B : lower middle leaf, sorted by length in the following propor ­ tions : first length (38 cm and over): 60 % second length (from 32 to under 38 cm): 35 % third length ( from 25 to under 32 cm): 5 % leaf of convenient size, fully ripe and of uniform colour, sound , without damage, fine texture, tensile and elastic, stems and veins not prominent, well fermented and in good condi ­ tion, good combustibility, of typical flavour and aroma, suit ­ able for wrapping cigars, including about 25 % broken leaf Packaging : in bales of approximately 70 to 90 kg or cartons of approxi ­ mately 1 80 to 2 1 0 kg Moisture : 16% 19 . 4 . 84 Official Journal of the European Communities No L 107 / 31 Serial No Variety Reference quality 17 Basmas Quality I / III leaves Quality I / III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except the first 'protomana', up to 15 cm long, colour golden-yellow, orange to yellow-red, with good elastic ­ ity and shiny, fairly bodied, porous structure and fine texture, with strong, typical aroma, good combustibility Leaf as described above ( I / II ) constitutes 45% of quality I / III Leaf ripe and reasonably undamaged, with slight curing de ­ fects and slight disease blemishes, up to 20 cm long, colour light yellow, reddish or light brown, with fairly porous struc ­ ture and fine texture, medium elasticity , moderately shiny and bodied, with strong, typical aroma, very good combus ­ tibility Leaf as described above ( III ) constitutes 55 % of quality I / III Packaging : bales (Tongas') of approximately 30 kg Moisture : 13% 18 Katerini and similar varieties Quality I / III leaves Quality I / III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except the first 'protomana', up to 20 cm long, colour light yellow or orange to reddish , of porous structure* good elasticity, shiny, fairly bodied , fine texture and very good combustibility Leaf as described above ( I / II ) constitutes 45 % of quality I / III Leaf ripe with slight damage and curing defects , with slight disease blemishes, from all positions on the plant , up to 25 cm long, colour yellow, orange, yellow-green, reddish or light brown, of porous structure, medium elasticity and shiny, fairly bodied, fine texture and very good combustibility Leaf as described above constitutes 55 % of quality I / III Packaging : bales (Tongas') of approximately 30 kg Moisture : 13% 19 (a) Kaba-Koulak (classic) (b ) Elassona Quality I/ III leaves Quality I / III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except top leaves, up to 25 cm long for Mace ­ donia Kaba-Koulak and to 20 cm long for Elassona, Karat ­ zova and Kontoula, of moderate to deep yellow colour, good elasticity, shiny, of porous structure, fine texture and excel ­ lent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe with some slight damage and/or curing defects , with slight disease blemishes* from all positions on the plant , up to 30 cm long for Macedonia Kaba-Koulak and 25 cm long for Elassona , Karatzova and Kontoula, of yellow to red ­ dish colour, of fairly porous structure and fairly fine texture, medium elasticity , shiny, excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : bales (Tongas') of approximately 30 kg Moisture : 13% No L 107/ 32 Official Journal of the European Communities 19 . 4 . 84 Serial No Variety Reference quality 20 (a) Kaba-Koulak (non-clas ­ sic) (b) Myrodata Smyrnis , Trapezous, Phi 1 Quality I/ III leaves Quality I / III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except top leaves, up to 30 cm long for Mace ­ donia Kaba-Koulak and Trapezous, 20 cm long for Phi 1 and 15 cm long for Myrodata Smyrnis , of light yellow to reddish colour, good elasticity, shiny , fairly porous structure, fine tex ­ ture and excellent combustibility Leaf as described above ( I / II ) constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged, with slight curing de ­ fects, with slight disease blemishes, from all positions on the plant , up to 35 cm long for Macedonia Kaba-Koulak and Trapezous, 25 cm long for Phi 1 , and 20 cm long for Myro ­ data Smyrnis, of yellow to light brown colour, fairly porous structure, fairly fine texture, fairly elastic and shiny, very good combustibility Leaf as described above ( III ) constitutes 53 % of quality I / III Packaging : bales ('Tongas') of approximately 30 kg Moisture : 13% 21 Myrodata Agrinion Quality I/ III leaves Quality I/ III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except the first 'protomana', up to 25 cm long, of yellow to deep orange caiour, of good elasticity, shiny, porous structure, fine texture and excellent combustibility Leaf as described above ( I / II ) constitutes 47% of quality I / III Leaf ripe and reasonably undamaged, with slight curing de ­ fects , with slight disease blemishes, from all positions on the plant, up to 30 cm long, of yellow to light reddish colour, fair ­ ly porous structure and fairly fine texture , fairly elastic and shiny, excellent combustibility Leaf as described above ( III ) constitutes 53 % of quality I / III Packaging : bales (Tongas') of approximately 30 kg Moisture : 14% 22 Zichnomyrodata Quality I /III leaves Quality I/ III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except top leaves, up to 20 cm long, from light yellow to light orange in colour, good elasticity, shiny, porous structure, fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged, with slight curing de ­ fects, with slight disease blemishes, from all positions on the plant, up to 25 cm long, of yellow to light reddish colour, fair ­ ly porous structure and fairly fine texture, fairly elastic and shiny, excellent combustibility Leaf as described above (III ) constitutes 53 %-of quality I /III Packaging : bales ('Tongas') of approximately 30 kg Moisture : 13 % 19 . 4 . 84 Official Journal of the European Communities No L 107 / 33 Serial No Variety Reference quality 23 Tsebelia Quality I/III leaves Quality I / III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except the first 'protomana', up to 30 cm long, colour yellow-red, orange to reddish, of porous structure, elastic and shiny, fairly bodied, fine texture and very good combustibility Leaf as described above ( I/ II ) constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged, with minor curing de ­ fects , from all positions on the plant, up to 40 cm long, colour from light yellow to reddish or light brown, fairly porous structure, fairly elastic and shiny, fairly bodied, fairly fine tex ­ ture, very good combustibility ; includes also leaves with slight disease blemishes and/or minor damage Leaf as described above constitutes 55 % of quality I/ III Packaging : bales ('Tongas') of approximately 30 kg Moisture : 13% 24 Mavra Quality I/ III leaves Quality I/ III : leaf ripe, undamaged, sound, well cured, from all positions on the plant except the first 'protomana', up to 30 cm long, colour yellow-reddish or orange to reddish, with porous struc ­ ture, fine texture, elastic and shiny, fairly bodied, good com ­ bustibility Leaf as described above constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged, with minor curing de ­ fects, from all positions on the plant , up to 40 cm long, colour from yellowish to reddish or light brown, fairly porous struc ­ ture and fairly fine texture, fairly elastic and shiny, fairly bod ­ ied, of good combustibility ; includes also leaves with slight disease blemishes and/or minor damage Leaf as described above constitutes 55 % of quality I / II 1 Packaging : bales ('Tongas') of approximately 30 kg Moisture : 13% 25 Burley GR Quality A leaves Quality A : leaf fully ripe, fully developed, undamaged, sound, well cured, from the middle stalk position, of uniform medium nut-brown, to nut-red colour, porous structure, fine texture, excellent combustibility Packaging : bales of approximately 100 kg, cases of approximately 200 kg or barrels of 240 to 280 kg Moisture : 13% 26 Virginia GR Quality A leaves Quality A : leaf fully ripe, fully developed, from the middle stalk position, sound, undamaged, well cured, of a uniform lemon yellow to medium orange colour, fine texture and good combustibility Packaging : bales of approximately 100 kg Moisture : 13% No L 107 / 34 Official Journal of the European Communities 19 . 4 . 84 ANNEX III Norm prices, intervention prices and premiums for leaf tobacco for the 1984 crop Derived intervention prices for baled tobacco of the 1984 harvest (ECU/kg) Serial No Varieties Norm price Interventionprice Premiums Derived intervention prices 1 Badischer Geudertheimer 3,759 3,195 2,613 4,764 2 Badischer Burley E 4,604 3,913 2,876 5,518 3 Virgin D 4,491 3,817 2,706 5,052 4 ( a ) Paraguay and its hybrids (b) Dragon vert and its hybrids , Philippin , Petit Grammont (Flobecq), Semois , Appelterre 3,507 2,981 2,426 - 5 Nijkerk 3,463 2,944 2,199 - 6 ( a ) Misionero and its hybrids (b ) Rio Grande and its hybrids 3,227 2,743 2,227 - 7 Bright 3,951 3,358 2,275 4,650 8 Burley I 2,906 2,470 1,605 3,621 9 Maryland 3,313 2,816 1,784 4,014 10 ( a ) Kentucky and its hybrids (b ) Moro di Cori (c ) Salento 2,741 2,330 1,713 3,294 11 ( a) Forchheimer Havanna II c ( b ) Nostrano del Brenta (c ) Resistente 142 ( d ) Gojano j  3,415 2,903 2,395 4,349 12 ( a ) Beneventano (b) Brasile Selvaggio and similar varieties 0 1,844 1,567 1,352 2,380 13 Xanti-YakÃ 3,645 3,098 2,685 4,901 14 ( a ) Perustitza (b ) Samsun 0 3,4523,452 2,9342,934 2,5562,488 4,2844,308 15 Erzegovina and similar varieties 3,101 2,636 2,302 3,863 16 ( a ) Round Tip (b) Scafati (c ) Sumatra I 16,410 13,949 9,912 21,273 17 Basmas 5,775 4,909 2,841 6,617 18 Katerini and similar varieties 9 4,852 4,124 2,527 5,978 19 ( a ) Kaba Koulak classic (b ) Elassona 4,302 3,657 2,234 5,192 20 ( a ) Kaba Koulak non-classic ( b ) Myrodata Smyrnis , Trapezous and Phi 1 3,321 2,823 1,593 4,256 21 Myrodata Agrinion 4,257 3,618 2,256 5,083 22 Zichnomyrodata 4,445 3,778 2,379 5,328 23 Tsebelia 4,032 3,427 3,253 4,934 24 Mavra 3,935 3,345 2,659 4,842 25 Burley GR 2,260 1,921 0,962 3,045 26 Virginia GR 3,387 2,879 1,715 4,065